        Case 6:20-cv-00108-ADA Document 85 Filed 04/21/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                          WACO DIVISION
PARKERVISION, INC.                        §
                                          §      CIVIL NO:
vs.                                       §      WA:20-CV-00108-ADA
                                          §
INTEL CORPORATION                         §

           ORDER SETTING DISCOVERY HEARING BY ZOOM
         IT IS HEREBY ORDERED that the above entitled and numbered case is set for
DISCOVERY HEARING BY ZOOM on Monday, April 26, 2021 at 01:30 PM. The link
for the hearing has been e-mailed to the parties.

       IT IS SO ORDERED this 21st day of April, 2021.




                                          ______________________________
                                          ALAN D ALBRIGHT
                                          UNITED STATES DISTRICT JUDGE
